Title: From Thomas Jefferson to Leonard M. Parker, 24 July 1821
From: Jefferson, Thomas
To: Parker, Leonard M.


Sir
Monticello
July 24. 21.
I thank you for the oration of mr Willard, which you have been so kind as to send me, [and I recieve it with particular sensibility from the hand of a connection of the late judge Lincoln whom I loved in life, and honor after death.] I have read the oration with great satisfaction: and it is a comfort to me when I find the sound principles of the revolution cherished and avowed by the rising generation. [while those prevail which are expressed by mr Willart we have nothing to fear for our happy institutions.] I am particularly sensible of the partial sentiments which mr Loring has been so kind as to express towards myself. I cannot flatter myself however that they harmonised with all those of a mixed audience. it was my fortune or fate to be placed at the head of the column which first entered the breach in the walls of federalism, and I have perhaps no right to expect an entire oblivion of past feelings. I hope they will lessen with time, and in the mean while I am particularly thankful for the approbation of those who view my conduct more favorably. accept the assurance of my great respect.Th: Jefferson